Lundberg Stratton, J.,
concurring in judgment and syllabus only. By this decision, we have not determined the underlying issue of whether an intentional tort in fact occurred. Brown alleges that this is only a products liability case and that the intentional tort action was filed to obtain discovery in the products liability case. These are issues that remain for the trial court to resolve before the issue of contribution or indemnity can be reached.
Moyer, C.J., concurs in the foregoing opinion.